Citation Nr: 1719050	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-18 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to a rating in excess of 10 percent for right ankle traumatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for left ankle traumatic arthritis.

5.  Entitlement to a rating in excess of 10 percent for left shoulder arthritis.

6.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to October 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Huntington, West Virginia RO.

In October 2016, a Central Office hearing was held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the record.

[The Veteran had also initiated an appeal of the denial of service connection for bilateral hearing loss.  However, following a June 2013 Statement of the Case addressing this issue, the Veteran did not file a timely substantive appeal (and he excluded this issue from the current appeal on his July 2013 VA Form 9).  Consequently, this matter is not before the Board.]

The issues of higher ratings for right ankle traumatic arthritis, for left ankle traumatic arthritis, for left shoulder arthritis, and for lumbar spine degenerative disc disease are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed type 2 diabetes mellitus began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed coronary artery disease was caused by his now service-connected type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for coronary artery disease, as secondary to now service-connected type 2 diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Type 2 Diabetes Mellitus

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had type 2 diabetes mellitus ever since his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to having type 2 diabetes mellitus in service are supported by, as well as consistent with, the findings in his service treatment records (which include documentation of elevated glucose levels on two occasions in service - 120 mg/dl in February 2001 and 109 mg/dl in November 2001).  The medical evidence of record documents that he has been diagnosed with type 2 diabetes mellitus during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., a January 2013 private treatment record which noted that his diabetes was diagnosed in 1998 which would have been in service, and an October 2016 opinion by a medical provider confirming that the Veteran met the criteria for impaired fasting glucose in service - which the Board finds no reason to question, because this opinion is supported by an adequate rationale) supports finding a causal link between the Veteran's currently diagnosed type 2 diabetes mellitus and his elevated glucose levels documented during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed type 2 diabetes mellitus began in service and has persisted since that time.  Accordingly, service connection for type 2 diabetes mellitus is warranted.

Coronary Artery Disease

The Board finds that the competent evidence of record reasonably shows that the Veteran's currently diagnosed coronary artery disease was caused by his now service-connected type 2 diabetes mellitus.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., an October 2009 opinion by a VA examiner noting that the Veteran's coronary artery disease is a complication of his diabetes - which the Board finds no reason to question, because such opinion is supported by an adequate rationale) supports that there is a causal link between the Veteran's currently diagnosed coronary artery disease and his now service-connected type 2 diabetes mellitus.

[While the Veteran testified at his October 2016 hearing that his 2008 heart surgery was only three years after his service discharge (and indicating his desire for his claim to be considered on a direct service connection basis as well), the preponderance of the evidence is against a finding that the Veteran's current coronary artery disease began in service or is related to his service.  His service treatment records are silent for any reports, findings, diagnosis, or treatment of coronary artery disease.  Furthermore, there is no competent evidence in the record to suggest that his current coronary artery disease is (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current coronary artery disease is related to any incident of his military service or that he has suffered from such disability (or any symptoms of such) continuously since service.  Consequently, service connection for coronary artery disease on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed coronary artery disease was caused by his now service-connected type 2 diabetes mellitus.  Accordingly, secondary service connection for coronary artery disease is warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for coronary artery disease, as secondary to now service-connected type 2 diabetes mellitus, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of higher ratings for right ankle traumatic arthritis, for left ankle traumatic arthritis, for left shoulder arthritis, and for lumbar spine degenerative disc disease.

The evidence of record indicates that the Veteran's service-connected right ankle traumatic arthritis, left ankle traumatic arthritis, left shoulder arthritis, and lumbar spine degenerative disc disease have worsened since he was last afforded a VA examination for these disabilities (in October 2009).  Specifically, at his October 2016 hearing, he testified with regard to his worsened symptoms.  On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a contemporaneous examination to assess each of these disabilities.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his right ankle traumatic arthritis, left ankle traumatic arthritis, left shoulder arthritis, and lumbar spine degenerative disc disease during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the severity of his service-connected right ankle traumatic arthritis, left ankle traumatic arthritis, left shoulder arthritis, and lumbar spine degenerative disc disease.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating ankle, shoulder, and spine disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected right ankle traumatic arthritis, left ankle traumatic arthritis, left shoulder arthritis, and lumbar spine degenerative disc disease disabilities (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing AND, IF POSSIBLE, WITH RANGE OF MOTION MEASUREMENTS OF THE OPPOSITE UNDAMAGED JOINT.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Please specifically comment on the overall impact the service-connected right ankle traumatic arthritis, left ankle traumatic arthritis, left shoulder arthritis, and lumbar spine degenerative disc disease disabilities each have on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for higher ratings for right ankle traumatic arthritis, for left ankle traumatic arthritis, for left shoulder arthritis, and for lumbar spine degenerative disc disease.  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


